Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim amendment filed 12/9/2020 is acknowledged.  Claims 1-6 and 8-28 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/2020 has been entered.
 

Response to Arguments
Arguments filed 12/9/2020 have been considered.
	With regards to the 112 new matter rejections on claims 20-22, the applicant persuasively argues that there is support.  While the figure uses lines to connect boxes that conceptually stand for the discharge pipe and the circulation pipe, the specification paragraphs pointed out indicate that the lines in the drawings are just showing the discharge pipes and circulation pipes connected and are not intervening structure or piping.  It would be apparent to a person having ordinary skill in the art that the applicant had possession of the claimed invention at the time the application was filed.  This 112 new matter rejection is withdrawn.
	The new limitations added to independent claims 1, 20, 23, and 26 will be addressed further below.  It is noted, however, that the apparatus claims (1, 20, and 23 as well as their dependents) do not 
	The previously presented rejection of claim 23 is maintained.  As discussed above that the extraction fluid is a subcritical extraction fluid is an intended use.  The apparatus of the combination is capable of such use and if not the prior art recognizes subcritical extraction and it would be obvious to modify the system to be able to use subcritical fluids (with stand the needed temperatures and pressures) if desired. Claim 23 does not require the two step evaporators.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 7-19, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In claim 1, the section starting with “wherein said extraction evaporator unit comprises …”, the claim recites that there is a second evaporator in sole fluid communication with the first evaporator and the extraction separator.  This is not supported by the specification, while it is true that the specification supports that the second evaporator is between the first evaporator and the extraction separator (fig 3), the second evaporator is in fluid communication with all the other components of the extraction system (via the first evaporator, extraction separator, and/or other pipes and components.  The limitation that the second evaporator is connected “solely” as claimed is in direct contradiction with the fig showing the two evaporator embodiment and the related description. 
	The same section also claims that first evaporator is in direct fluid communication with the extractor and the second evaporator.  This is also new matter. The discharge pipe intervenes along the fluid path between the extractor and the first evaporator (fig 3).  The first evaporator is also attached to the second evaporator but some type of piping. 
	Dependent claims are rejected for the same reasons as the claims from which they depend.  Claim 26 also incorporates claim 1 and thus is rejected for the same reasons.

Claims 1-6, 7-19, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 1, the section starting with “wherein said extraction evaporator unit comprises …”, the claim recites that there is a second evaporator in sole fluid communication with the first evaporator and the extraction separator.  This is indefinite based on the rest of the claim and the specification.  It is unclear how an extraction evaporator can receive fluids from the extractor and send fluids to other processing components like the extraction condenser yet only be fluidly connected to the first evaporator and the extraction separator, particularly in a continuous flow type system.  
 	Dependent claims are rejected for the same reasons as the claims from which they depend.  Claim 26 also incorporates claim 1 and thus is rejected for the same reasons.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 2006/0041154) in view of Lee et al. (US 5,080,692), Kanel et al. (US 5,932,101), and Buese et al. (US 2014/0163247).  

Britt does not teach a needle valve as claimed.  Lee et al. teaches using a needle valve (41) between an extraction chamber (reactor 32) and separation vessel (condenser 42) to control the flow rate of fluid in an extraction system (abstract and column 4 line 49 to column 5, line 9). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have controlled the fluid flow in the extraction system by using a needling valve between the extraction vessel and the separation vessel motivated by an expectation of successfully controlling flow rate in the extraction.
The combination results in a needle valve linked up with said extractor for receiving said extraction fluid and said at least one constituent dissolved in said extraction fluid from said extractor for adjusting flow rate of said extraction fluid and said at least one constituent dissolved in said extraction 
The combination does not teach that the needle valve has a heating unit. Kanel et al. teaches providing a heating system to a needle valve located between the extraction chamber and the separator to heat and expand the solvent prior to separation (column 8, lines 36-44).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added a heating system to the needle valve/along the discharge pipe in order to heat and expand the solvent prior to the separation.  The combination is capable of the intended use of vaporizing the extraction fluid in the needle valve (the heater needle valve in Kanel et al. does this).
Britt does not teach a serpentine as claimed.  Britt does, however, teach that heat needs to be removed from the gaseous solvent to liquefy it in the condenser and that the mixture of solvent and oil constituent needs to be heated for separation.  Buese et al. teaches using coils to achieve heat integration between a separator and condenser in an extraction system (abstract; para [0020], [0027], [0028]; figs 2-4).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a coil/coils in order to implement heat integration between the separator and the condenser thus saving on energy (wastes less heat/separator has to add less heat).
The serpentine as part of the system is fluidly to other parts of the system including the needle vale and the separator (the flow goes through them all).
That the extraction fluid is in a subcritical state is not positively recited and is instead an intended use of the system.  The taught system is capable of such use when an appropriate subcritical fluid is selected for use. Further, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the apparatus capable of using the desired extraction fluid.

The combination thus results in a serpentine linked up with said needle valve and said extraction separator, said serpentine is thermally integrated with the extraction condenser and said serpentine receives and heats said extraction fluid and said at least one constituent dissolved in said extraction fluid from said needle valve and then send said extraction fluid and said at least one constituent dissolved in said extraction fluid to said extraction separator.
With regards to claim 25, the combination results in herein said needle valve lowers said flow rate of said extraction fluid and said at least one constituent dissolved in said extraction fluid in said serpentine and cools said extraction fluid in said extraction condenser mutually (the needle valve lowers flow rate and causes pressure drop which in exchange cools the mixture of solvent and constituent.  This mutually cools the vapor in the condenser since the cooler mixture is capable of taking away more heat from the vapor solvent), and said extraction fluid in said extraction condenser heats said at least one .


Allowable Subject Matter
Claims 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is Britt (US 2006/0041154) as discussed and previously presented in the final rejection data 7/10/2019.  The prior art does not teach the claimed arrangement with direct connection between the claimed components.  The prior art instead teaches intervening components that would not be obvious to remove as then the prior arts taught function for those components would be lost.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799